Title: From George Washington to Henry Knox, 21 October 1798
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 21st Octor 1798.

Several causes have concurred, to retard the acknowledgment of the receipt of your favour of the 26th of August.
At the time it came to hand, I was much engaged in matters that could not be well postponed; and before I got through them, I was siezed with a fever which was unremittingly severe for several days, and left me in so debilitated a state as to render writing, and business generally (when it could be avoided) not only irksome, but improper, & was forbidden by my Physicians.
During this state of convalescence, letters which required prompt attention, were pouring in upon me. This state of things; not knowing what the Presidents final decision would be; and not perceiving that I could say more to you on the subject of relative rank than I had done in former letters—unless to dilate on the several points which had before been touched, (and this appeared to me to be unnecessary, as your own ideas would anticipate all I could say) I delayed from day to day to do what I am now in the act of doing—that is writing to you.
I can again, my dear Sir, with much truth & sincerity repeat to you, the declaration made on a former occasion, namely, that if

an amicable arrangement of precedence could have been settled between Generals Hamilton, Pinckney, and yourself, previous to the nominations, it wd have been perfectly satisfactory to me; but driven as I was, to make it myself, at the time, and in the manner it was transmitted—I was governed by the best view, & best evidence I could obtain of the public sentiment relative thereto. The Senate acted upon it under an impression it was to remain so, and in that light the matter is understood by the Public—and it would be uncandid not to add, that I have found no cause since to believe, I mistook that sentiment. Let me add further, that as an Army was to be raised de novo—fourteen years after the Revolutionary Troops had ceased to exist that I do not see how any Resolution of the ancient Congress can apply at this day, to the Officers of that army. If it does, and the matter is viewed by others as it is by you, will any field officer of that army serve under General Dayton? Would it not deprive the President of the advantage of selection & arrangement? and what difficulties & perplexities would not follow if this idea & conduct should prevail generally? Accompanied with the opinion which you seem to have imbibed, of incidental Rank. Few knowing, & deserving officers of this description would feel very easy under such a decision, or be content with a feather, if they conceived that Rank meant nothing when inserted in their Commissions. On what ground did the Baron de Steuben command a separate Corps in the State of Virginia in the year 1781—and Colo. Hamilton a select one at the Siege of York if Incidental Rank does not give command according to circumstances and discretion of the Commanding General?
But I am running into details which I did not intend. It would (if you could reconcile it to your own feeling) give me sincere pleasure to see you in the augmented Corps—a Major General. We shall have either no War or a severe contest with France; in either case, if you will allow me to express my opinion, this is the most eligable time for you to come forward. In the first case to assist with your council & aid in making judicious provisions & arrangements to avert it. In the other case, to share in the glory of defending your Country; and by making all secondary considerations yield to that great & primary object, display a mind superior to embarrassing punctilios, at so critical a moment as the present.
After having expressed these sentiments with the frankness of undisguised friendship it is hardly necessary to add that, if you

should, finally, decline the appointment of Majr General, that there is no one to whom I would give a more decided preference as an Aid de Camp—the offer of which is highly flattering—honorable—& grateful to my feelings, & for which I entertain a high sense.
But, my dear Genl Knox, (and here again I speak to you in the language of candour, & friendship) examine well your mind on this subject. Do not unite yourself to the ⟨Suit⟩ of a man whom you may consider as the primary cause of what you call a degradation, with unpleasant sensations. This, while it was gnawing upon you, would (if I should come to the knowledge of it) make me unhappy; as my first wish would be that my Military family—and the whole Army—should consider themselves as a band of brothers, willing & ready, to die for each other. I shall add no more than assurances of the sincere friendship & affection with which I am Dear Sir Your ⟨illegible friend illegible

Go: Washington⟩

